In a matrimonial action in which the parties were divorced by a judgment dated June 7, 1987, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Zelman, J.), dated March 7, 1988, as granted that branch of the defendant wife’s motion which was to disqualify the plaintiff’s counsel with respect to a postjudgment application.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for a determination of the postjudgment application before a different Justice.
Based on the circumstances of this case, we conclude that the Supreme Court did not abuse its discretion in granting the branch of the defendant’s motion which was for disqualification of the plaintiff’s counsel. The facts demonstrate that, at the very least, an "Appearance of Professional Impropriety” (Code of Professional Responsibility Canon 9) exists in counsel’s representation of the plaintiff, and, therefore, counsel’s disqualification was not improper.
Further, having reviewed the record before this court, we deem it appropriate that this matter be reassigned to another Justice in the Supreme Court, Queens County, who should proceed to resolve the postjudgment application as expeditiously as possible. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.